 KRANCO, INC.Kranco,Inc.andCarpentersDistrictCouncil ofHouston & Vicinity, affiliated with United Broth-erhood of Carpenters&Joiners of America. Case23-CA-5975February 18, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn October 8, 1976, Administrative Law JudgeMichael O. Miller issued the attached Decision in thisproceeding.Thereafter, both the General Counseland Respondent filed exceptions and supportingbriefs and Respondent filed a brief in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Kranco, Inc.,Houston, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1.Insert the following as paragraph 1(c) andreletter the following paragraphs accordingly:"(c)Threatening employees by indicating thatemployees have been terminated because of theirsupport for the Union."2.Substitute the attached notice for that of theAdministrative Law Judge.iThe Administrative Law Judgefound that,at the time of Respondent'sMarch 4 dischargeof itsnight-shift employees, employee GilmerconfrontedSupervisor Michulka with the statement that theybothknew that employeeswere being terminated becauseof the UnionMichulka nodded his head inthe manner normally signifying agreementUnlike theAdministrative LawJudge, we find that this acknowledgement that employees were dischargedbecause of their support for the Unionviolated Sec 8(a)(1), of the ActCertainly, if athreat to discharge violates Sec 8(a)(l),a fortiori,anacknowledgement(or statement)that union activitiesprecipitated thedischarge would constitute a violation of thatsection of the Act. Indeed, toemployees who were not discharged,itwas tantamount to a threat of similartreatmentfor them if they choseto engage, or continued to engage, in unionactivitiesAPPENDIX319NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that restrains orcoerces employees with respect to these rights.WE WILL NOT discharge or otherwise discrimi-nate against employees because they engage inunion activities.WE WILL NOT interrogate our employees con-cerning their union membership, activity, orsupport.WE WILL NOT threaten employees with loss ofemployment or other reprisals if they engage inunion activity or select a union as their collective-bargaining representative.WE WILL NOT indicate to our employees thatemployees have been terminated because of theirsupport for the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights as set forth above.WE WILL reinstate the following named employ-ees to their former jobs or, if such jobs are nolonger available, to substantially equivalent jobs,without prejudice to their seniority and otherrights and privileges, and WE WILL make themwhole for any loss of earnings with backpay plus6-percent interest.J.L.ArmstrongCliffordMelvinDanny StarnesW. L. GilmerSteven NortonSteve HundlDan MasonWilliam C. BowenScott ForbesJames HindmanKenneth CarriereKRANCO, INC.228 NLRB No. 45 320DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thismatter was heard in Houston,Texas, on May 12, 13, and14,1976.The complaint issued on March 31, 1976,pursuant to a charge filed on March 4, 1976,was amendedat hearing and alleged violations of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended. Respon-dent's timely filed answer was also amended at hearing. Allparties have filed briefs.'Upon the entire record herein, including my observationof the witnesses as they testified, I hereby make thefollowing:FINDINGS OF FACT AND CONCLUSIONSI.THE EMPLOYER'S BUSINESSAND THE UNION'SLABOR ORGANIZATION STATUSKranco, Inc., herein called Respondent, is a Texascorporation engaged in Houston,Texas, in the manufactureand sale of overhead cranes.Jurisdiction is not in issue. Thecomplaint alleges,the answer admits,and Ifind andconclude that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.The complaint alleges,Respondent admits, and I findand conclude that Carpenters District Council of Houston& Vicinity, affiliated with United Brotherhood of Carpen-ters& Joiners of America, herein called the Union, is alabor organization within the purview of Section 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Union ActivityOvert union activity among Respondent'semployeesbegan on February 19, 1976(all dates hereinafter are 1976unless otherwisespecified),with a distribution of literatureand authorization cards in front of the plant.The activityimmediately came to the attention of RaymondVajdak,plant superintendent, and John Pearson,personnel manag-er.Pearson telephonically reported it to Thomas J. Lee,Respondent's executive vice president,who was out of townat the time.2A distribution on February 24 announcedmeetings to be held on February 26 with the day - and night-shift employees.The night shift met with union representa-tivesat a restaurant following the end of their shift.Authorization cards were distributed and approximately 16of the 30 night-shift employees signed and returned cards atthat time.Several more were returnedby W. C.Bowen, theUnion's inplant organizer.An additional meeting was heldwith the night-shift employees on March 1. A representa-1Respondentfiled a replybrief,to which General Counselobjected andmoved to stoke, correctlyasserting that the Board's Rules and Regulationsdo not providefor replybriefs to the Administrative Law Judge.Joseph ECote, d/b/a J E Cote,101 NLRB 1486, fn. 4 (1952). Thereafter,GeneralCounsel filed a motion requesting that I take notice of a recent Boarddecision and urging that it be deemed diapositive of the issue herein GeneralCounsel'smotion is, itself,in the nature of a reply brief and I deem its filing ationpetition,bearingthe date of March 4, was filed by theUnion (Case 23-RC-4359).B.The Employer's ResponseAlleged 8(a)(1)ViolationsKranco's official response was a letter from its presidentto the employees,distributed on -March2. Theletter urgedemployees not to select union representation and based itsarguments on the costs of union dues,fines,and assess-ments,the risk and financial burdens of strikes,the Union'slack of interest in them or investment in the plant, theUnion's alleged misuse of money, and the disadvantages ofa seniority system,grievance procedure, and checkoff.Specifically,the letter stated,inter alia:These strangers are not out getting customers to buyour cranes so you will have work.They are not puttingup their money to make this a safe comfortable place towork.They are not doing anything for you exceptcausing you to risk everything so they can collect tributefrom you.ssssrThe threats to your welfare come from the Union -not from the company.sssssYou would not like a union contract hanging overyou.You would not like "job classifications" which pegsyou and freezes your pay.You would not like "seniority" which limits yourprogress.Various employees testified in regard to conversationswithNight Supervisor Tommy Michulka (supervisorystatus admitted) both before and after the March 2 letterissued.Michulka did not testify. General Counsel contend-ed that these conversations violated Section 8(a)(1). Thus,W. L. Gilmer testified that, on the evening of February 27,Michulka came up to him and asked what he thought abouttheUnion.Gilmer gave a noncomittal answer. StevenNorton testified that, while he was reading Respondent'sMarch 2 letter, Michulka asked him, "Are you for theUnion?" and what he thought of it. They had a briefdiscussion of their opposing points of view. Michulka alsoasked Scott Forbes whether he had a union card and if heknew who was passing them out. In yet another conversa-tion, after Forbes had asked Michulka whether Michulkaknew that W. C. Bowen was the union spokesman on thenight shift, Michulka asked him who the spokesman was forthe day shift. I credit the foregoing testimony and find thatthe foregoing conversations constitute inherently coerciveinterrogations in violation of Section 8(a)(1) of the Act.waiver of General Counsel's objections to my receipt of Respondent's replybriefAdditionally,I note that both postbnef submissions facilitated and didnot delay my resolution of the issues, herein.Accordingly, I deny GeneralCounsel'smotion to strike and have considered both documents. SeeCavender Oldsmobile Company,181 NLRB 148, fn. 2 (1970)2The supervisory status of Lee, Vajdak,and Pearson is admitted. KRANCO, INC.321Crown Zellerbach Corporation,225 NLRB 911 (1976);P B.and S Chemical Company,224 NLRB 1 (1976). ThatMichulka may have enjoyed a rapport with his employees,may have been well thought of by them, and even may havebeen considered a friend by some, does not negate thecoercive nature of questions seeking to elicit the unionsympathies of a particular employee and others. As theBoard noted inQuemetco, Inc.,223 NLRB 470 (1976):An employee is entitled to keep from his employer hisviews concerning unions, so that the employee mayexercise a full and free choice on the point, uninflu-enced by the employer's knowledge or suspicion aboutthose views and the possible reaction toward theemployee that his views may stimulate in the employer.That the interrogation may be suave, courteous, andlow-keyed instead of boisterous, rude, and profane doesnot alter the case. It is the effort to ascertain theindividual employee's sympathies by the employer, whowields econonuc power over that individual, whichnecessarily interferes with or inhibits the expression bythe individual of the free choice guaranteed him by theAct.Employees Bowen, Gilmer, Melvin, and Mason relatehearing statements by Michulka to the effect that theyshould not get "messed up" with the Union because it was.,no good," that they did not want the Union, and that itwould only cause trouble, the latter two statements phrasedcrudely and profanely. Suchstatements,Ifind,do notcontravene the Act's provisions; they are mere statementsof permissible opinion.On March 2, Bowen approached Michulka and askedhim, "What position would it put me in with the companytoward being fired or dismissed if I was to say that I was anorganizer and promoter for the Union on the night shift?"Michulka asked him what he was talking about and Bowenstated that he was the promoter of the Union on the nightshift.Michulka first told Bowen that he could not answerhim but, when pressed, said that it would not affect hisemployment. Later that evening, according to Bowen,Michulka asked Bowen if he was the Union's organizer onthe night shift and Bowen hesitantly answered that he was.In light of Bowen's earlier volunteered admission of hisrole, I cannot find Michulka's subsequent question toconstitute coercive interrogation.About March 1, Mason heard a conversation betweenRobertChapman, day electrical foreman (supervisorystatusadmitted), and Walter Schultz, in which Chapmanasked Schultz, "Just between me and you . . . how do youfeel about this Union? It won't go any further."3 I creditMason's uncontradicted testimony and conclude, for thereasons set forthsupra,thatChapman's questioning ofSchultz constituted coercive interrogation in violation ofSection 8(a)(1).During the week of February 25 to March 1, employeeJames Armstrong participated in a conversation with twoother employees who were talking about pay raises theyhad received.David Rattray, who was contended byGeneral Counsel to be the night electrical foreman and astatutory supervisor, joined the conversation. He told theemployees that, when a union had previously tried to comein, the Employer had made promises to the employees andwas giving these raises now so that the employees would notvote for the Union. Rattray did not testify.Respondent denied that Rattray was a supervisor andcontended that he was only the lead electrician on the nightshift.The record reflects that Rattray was on the night shiftfor about 3-1/2 months. He was hourly paid at the rate for alead electrician on that shift. Admitted supervisors weresalaried.Rattray worked with two other employees in theelectrical department, a trainee and a helper; he was alsoobserved, from timeto time, telling the trainee and thehelper what to do, checking their work, reassigning themfrom job to job, working with them, and sitting in the officereading or taking coffee while the others worked. In all,therewere about 30 people on the night shift duringFebruary.Michulka was the only admitted supervisorworking on that shift. According to Plant SuperintendentValdak,Rattray received his instructions for the night'swork on a work schedule from the electrical foreman on theday shift and would follow that schedule in performing orassigningwork. Rattray did not appraise the work of theothers in the electrical department on the night shift ormake recommendations regarding wage increases. Thatwas done by the day foreman by examination of the workperformed and the worksheets completed. On one occasion,Rattray was involved in the discharge of an employee:Michulka had reported to Vajdak that he had complaintsfrom Rattray that a given employee would not respond towork instructions and would wander away from his workarea. Vajdak gaveinstructionsto the day foreman that, iftheconduct was repeated, that employee was to beterminated.When Rattray again reported an infraction bythis employee, he was terminated. The termination waseffected by Rattray.Based uponthe foregoing, I conclude that David Rattraydid not possess or exercise the statutory authority indicativeof supervisory status. He was but a conduit of manage-ment's instructions to himself and other employees withinthe small department in which he worked. In so concluding,Inote that there was a supervisor on duty at all times andthat if Rattray were to be found a supervisor the electricaldepartment would have been the only department sodirectly supervised on the night shift. Accordingly, I shallrecommend dismissal of the alleged 8(a)(1) violationattributed to Rattray.CliffordMelvin began working for Respondent aboutOctober 10, 1975, as a fitter helper, at $3.30 per hour plus 20cents night-shift differential. After 3 months of employmenthe questioned Michulka about a raise he believed due him.Michulka subsequently told him that, under a new compa-ny policy,raiseswerenot due for 6 months. AboutFebruary 1, a fitter quit and Melvin was promoted into hisplace.He spoke to Michulka about his raise and was toldthat he would be put in for a raise, to about $3.80 per hour.He learned that he was receiving a 70-cent raise on theMonday following the firstunion meeting.He received the3Mason was Schultz' helper and worked in close proximity to himChapman did not testify 322DECISIONSOF NATIONALLABOR RELATIONS BOARDraise in the pay he received on March 3, the night he andotherswere terminated. It was one of the largest raisesgiven by Respondent. It placed Melvin into the second stepof the trainee classification. General Counsel contendedthatMelvin's raisewas given to dissuade support for theUnion and thus violated Section 8(axl). Melvin hadreceived a bona fide promotion, prior to the union activity,and his raise was consistent with that promotion. Theevidence is insufficient to warrant a finding that the raisewas intended to interfere with the exercise of free choice byeither Melvin or any other employee.On March 4, the day following the termination of 10night-shift employees (discussedinfra),Lee called meetingsfor the day and night shifts. In his speech to each group hespoke about both the terminations and the union campaign,and he admitted that the latter was what occasioned themeetings. He described how orders had slacked off or beencanceled. He described the Company's recent acquisition ofEuclid Crane Company in Cleveland, Ohio. James Hind-man, who attended the day-shift meeting, and C. L.Cullever,who attended the night-shift meeting, bothattributed to Lee a statement to the effect that Respondentcould transfer work from Euclid to Kranco if Kranco'swork became slack but that he would not do so if the Unioncame in. Lee denied making this statement and claimedthat he told the employees that they did not want the Unionto come in and that some of their customers might object tobuying a crane from a shop that was unionized, because ofthe potential for work stoppages. Cullever recalled Leemaking the latter statement; Hindman did not. Pearsonconfirmed Lee's version of the speeches. Based on theforegoing testimony and my observation of the comparativedemeanors of the witnesses, I credit the testimony of theemployee witnesses, Hindman and Cullever.4 Accordingly,Ifind that, in his speeches of March 4, Lee threatenedemployees with diminished work opportunities in the eventthey selected the Union to represent them, in violation ofSection 8(a)(1). I note also, in reaching this conclusion that,even crediting Lee's version, Lee's statement that customersmight not want to do business with them if unionizedconstituted an impermissible threat of loss of employmentopportunities. This was an employer prediction of adverseconsequences stemming from unionization unsupported bythe requisite objective factual basis.N.LR.B. v. GisselPacking Co., Inc.,395 U.S. 575, 618-620 (1969);Hertzkaand Knowles,206 NLRB 191, 194-195 (1973).C.The AllegedDiscriminationIn the early morning hoursof Thursday,March 4, at theconclusion of the night shift which had begun on March 3,Respondent discharged 10 employees from its structuraldepartment: J. L. Armstrong, Danny Starnes, StevenNorton,Dan Mason, Scott Forbes, Kenneth Carriere,CliffordMelvin,W. L. Gilmer, Steve Hundl, and WilliamC. Bowen. They were informed, by a letter read to them atthat time, that "reversals in the business situation, as it hasaffected several of our customers, has resulted in cancella-tions of orders and postponements in other cases, thuscausing a shortage in our workload. This in turn has causedus to discontinue our night fabrication work." All of theseemployees had attended union meetings and/or signedunion authorization cards. On March 12, James Hindman,a day-shift welder, was also terminated, supposedly for thesame reasons. Hindman had signed a union authorizationcard on February 25 and had attended a union meeting onMarch 9. At that meeting he was appointed as a witness toaccompany the newly appointed inplant committee to seeSuperintendent Vajdak when they went to inform him thatthey would be soliciting membership in the plant. Thecommittee, and Hindman, so informed Vajdak on March10. Those terminations were the first in Kranco's history forsuch alleged reasons. Indeed, new employees were regularlytold that they did not have to worry about layoffs.Respondent asserts that the discharges were unrelated tothe union activity and were solely motivated by adversebusiness conditions. The record reflects the following:Kranco had a record year in 1975. Gross revenuesexceeded $9 million and after tax earnings were approxi-mately $750,000. On December 12, 1975, Respondent'semployees were sent a letter of season's greetings, inform-ing them of the record established and stating that theywere going into 1976 "with the largest backlog [of orders ] inthe history of our company." As of October 1975, Respon-dent had prepared a budget for 1976 anticipating anotherrecord year, increasing after tax earnings by approximately$80,000.However, according to Respondent's witnesses,business began to slack off in December 1975. An order forone crane was canceled and two orders that had beenscheduled for 1976 delivery were postponed until 1977.These cranes had a total value of approximately $1,200,000and allegedly represented 25,000 to 30,000 shop hours.5 Thepace of new incoming orders also slackened, according tothis testimony and, even with increased sales effort,including an alleged reduction in profit margin, sales didnot keep pace with cranes being shipped. Respondentintroduced summaries reflecting its backlog of orders (indollars) and the estimated number of shop hours requiredto complete those orders, as of March 1, 1975, February 7,1976, and February 28, 1976. Those summaries show asfollows:4Cullever was still employed by Respondentat the time hegave this5No documentary evidence identifying or describing these orders wastestimonyThat he would so testify,and incur the potentialenmity of hisemployer, isan additionalfactor I have consideredin deeminghim credibleGeorgia Rug Mill,131 NLRB 1304, 1305, fn 2 (1961)adduced during the hearing. KRANCO, INC.3/1/75dollars/est. hours2/7/76dollars/est. hours2/28/76dollars/est, hoursMar - 616,623/13388840,903/25,710905,976/20,725Apr - 897,160/28,834465,945/13,375629,048/21,631May - 524,343/13,093192,360/ 4,440203,560/ 4,605June - 760,420/23,465490,275/10,690490,383/10,721July- 365,940/ 8,746607,529/12,955627,427/12,946Aug- 804,241/19,17534,700/79369,930/ 1,063Sept- 638,082118,37848,250/72548,250/725Oct- 284,204/ 7,734276,815/ 6,110267,930/ 6,005Nov - 455,102/13,0001,434,392/18,6151,434,392/18,615Dec - 572,295/17,33055,018/85552,722855These summaries do not, of course, reflect orders whichmight be received (or lost) after their respective dates.Respondent also introducedsummariesshowing that in1973 theplanthad worked an average of 1,052 man hoursper day. The average was 1,045 hours per day in 1974 and1,031 in 1975. The plant worked an average of 1,026 hoursper day in January 1976, 914 in February, and 723 and 619respectively inMarch and April, after the terminations. In1975, during the months of February, March, April, andMay, the average daily hours worked had been 932, 906,956, and 915, respectively. Vajdak testified that they wereable to meetor exceed production requirements with thereduced manpower.Overtime was a regular feature of employment withRespondent and there were 10-hour days and Saturdaywork throughout 1975 and until the end of January 1976.The plant continued to work 9 hours per day, on bothshifts, until the end of March, when the plant finally wenton an 8-hour day. Lee and Vajdak testified that they did notreduce overtimeearlier, in lieu of the terminations, becausethey feared an adverse impact on morale.According to Lee and Vajdak, a decision to reduce thework force was madein the lastweek in February, about aweek before the discharges actually took place.6 Vajdaktestified that his instructions from Lee were to reduce theforce by 30 to 35 percent. The details of how and who weresupposedly left to Vajdak and Pearson.? Lee made thedecision to effectuate the reduction on the morning ofMarch 3. The record reflects no evidence ofanyspecificprecipitating event on or about that date. Vajdak chose toeliminate10 employees from the structural department onthe night shift, on the basis that approximately 50 percentof production work is performed in the structural depart-ment and that is the department where production on newcranes begins. The terminations followed seniority amongthose in that department on that shift. No employees weretransferred to the day shift or offered the opportunity to gointo other departments.s In all, there was a reduction of thework force by about 40 employees by the end of April;about one-half during March and the remainder in April.Approximately half of the reduction occurred throughnatural attrition. The night shift was shut down at the endof April and employees on that shift who were notterminated were transferred to days.6Pearson allegedly took part in this decision However, his testimony asto when the decision was made was vague, shifting, and conjectural7Neither Lee nor Pearson testified as to any communication,at that time,to effect a reduction by a specific percentage of the work force6Respondent's production is a continuous process, the night shift does323General Counsel contends that the evidence establishesthat the discharges were motivated by the employees' unionactivities,rather than the business conditions, and werethus violative of Section 8(a)(3). Upon the evidence in itsentirety I am constrained to agree with General Counsel.All of the elements for finding the discharges to havebeen substantially motivated by the union activities arepresent herein.SeePublishers'Offset,Inc.,225 NLRB 1045(1976). Respondent had knowledge that its employees wereengaging in union activity and,, from the conversationsoccurring on the night shift between Michulka and theemployees,had reason to conclude that the activity wasstrong, if not centered,among the night-shift employees inthe structural department.All of the discharged employeeswere,in fact,card signers.Respondent also demonstratedunion animus by its March 2 letter,9 the interrogations byMichulka and Chapman,and Lee'sMarch 4 speecheswhich contained threats of job loss in the event ofsuccessful union organization.Such "antiunion bias anddemonstrated unlawful hostility are proper and significantfactorsforBoard evaluation in determining motive."N.LR.B. v. Dan River Mills, Incorporated,Alabama Division274 F.2d 381(C.A. 5, 1960);Publishers'Offset,Inc., supra.The timing of the discharges in the instant case and theirprecipitous nature further evidence the unlawful motive.Even crediting Respondent's witnesses in regard to thedecision to reduce the work force, that decision was madealmost immediately upon the inception of the unionactivity and Respondent's acquisition of knowledge there-of. The discharges took place in that same timespan and onthe day between Respondent's antiunion letter and Lee'santiunion speeches.They also occurred in midweek, withno advance warning to the employees, and in the absence ofany event which might have occasioned such precipitousaction.Finally,for a number of reasons,I find Respondent'seconomic defense unpersuasive.Central to its contentionwas the alleged loss of one order and the postponement oftwo others.Details of these transactions, including the size,scope, and timing,and documentary evidence thereof(which must necessarily have existed in contracts of suchmagnitude)were not offered.Other evidence of its businesscondition consisted, in part,of self-serving and vaguetestimony and documents,some prepared after the fact.More significant,however,are the inconsistencies innot work on separate projects.Rather,it continues from where the day shiftleaves off.9The complaint did not allege the letter to be independently violative ofSec 8(axl)However,Ideem its statement,that the Union was causingemployees to "risk everything,"a thinly veiled threat evidencing animus 324DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's actions. In December, it boasted of a recordyear with another to follow. Even allowing for somereduction in business, the evidence did not establish thatsaleswould be significantly below those of 1973, 1974, and1975, when the plant operated, without reductions-in-force,at anaverage of over 1,000 man-hours per day. Moreover,Respondent's exhibits establish that as of both February 7and 28, 1976, the backlog of orders for March was higherthan it had been for the same month 1 year earlier. Further,these same exhibits reveal that between February 7 and 28the backlog of orders for April delivery increased by morethan a third over $160,000, and increased the necessaryshop hours by approximately 8,000. I further note in thisregard that, as Respondent admitted, the early months ofeach year was its usual slow period.Additionally, Respondent had met slow periods beforewithout layoffs and, indeed, this and the regularity ofovertime were selling points in the hiring of new employees.Respondent continued its overtime, 2 hours per day peremployee plus Saturday work through January, and 1 hourper day even after the discharges in question, even though itclaimed to be looking for solutions to the slackening off ofbusiness as early as December 1975. With approximately130 employees, 2 hours of daily overtime equals 390 paidman-hours per day; eliminating even the I hour of dailyovertime worked after February saves 195 paid man-hoursper day without any terminations. I fmd unpersuasiveRespondent's argument that reduction in overtime threat-ened to create a morale problem. It seems clear thatdischarges, after a history that did not even include layoffs,would be at least equally threatening to morale. Further,facedwith an alleged economic situation warranting areduction in profit margins, it is unlikely that Respondentwould have rejected the savings potential of premium pay. Inote, too, that, while there was no evidence of anypermanent change in the pattern of Respondent's business,Respondent did not lay off the employees in question, theydischarged them.Casting further doubt on Respondent's claimed motiva-tion and indicating the precipitous and inconsistent natureof the discharges are various personnel actions by Respon-dent.Notwithstanding the alleged decline in business,James Hindman was hired on February 16 as a welder.Several of the employees terminated on March 4 werewelders with greater seniority than Hindman. As previouslynoted, Clifford Melvin received a substantial wage increaseeffective in the week before his discharge. He actually sawthis increase, for the first time, in the pay he received afterdischarge. Additionally, Respondent continued to advertisefor employees all during the period of its alleged crisis. Atrailer,advertising job openings, remained outside theKranco premises until the end of March. Respondent'sexplanation, that it was paid for on a monthly basis and wasretained throughMarch because it was paid for, isimplausible and, even if believed, does not explain why itwould have been rented for the months of January,February, and March in the face of the alleged loss ofbusiness.Moreover, Respondent ran newspaper advertise-ments for crane service personnel and crane service trainees(bargaining unit positions) after the March 4 discharges,gave no consideration to any of the discharged employeesfor such positions, and, when one of the dischargedemployees applied for such a job, informed him that theminimum qualifications for the job had just been increased.Considering all of the above, I conclude that "Respondent'sunconvincing reasons for the [discharges] actually supportthe General Counsel'sprima faciecase of unlawful discrimi-nation."Paramount Metal & Finishing Co., Inc.,225 NLRB464 (1976).Finally, while I do not give it great weight, I note thatwhen Gilmer confronted Michulka with the statement thatthey both knew that the employees were being terminatedbecause of the Union, Michulka did not deny it. Instead, henodded his head in the manner normally recognized assignifying agreement.loAccordingly, I fmd that, by discharging the 10 previouslynamed employees from the night shift on March 4, and bydischarging James Hindman on March 12, Respondent hasdiscriminated against those employees because of theirunion activity and has thereby violated Section 8(a)(3) ofthe Act.CONCLUSIONS OF LAW1.By threatening employees with loss of employmentopportunitiesor other reprisals and by interrogatingemployees concerning their union activity, membership,and support, Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaran-teed them under Section 7 of the Act, thereby violatingSection 8(a)(1) of the Act.2.By discharging the employees named below in orderto discourage union activity, membership, and support,Respondent has discriminated in regard to the hire andtenure of their employment, in violation of Section 8(a)(3)and (1) of the Act:J.L.ArmstrongCliffordMelvinDanny StarnesW. L. GilmerSteven NortonSteve HundlDan MasonWilliam C. BowenScott ForbesJames HindmanKenneth Carriere3.The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.4.Respondent has not engaged in any unfair laborpractices not specifically found herein.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged the employees named in Conclusion of Law 210 1 donot deemMichulka'simplied admission sufficient to constitute anindependent violationof Sec8(a)(1) as alleged in the complaint. KRANCO, INC.above, Respondent shall offer them immediate and fullreinstatementto their former or substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and shall make them whole for any loss theymay have suffered by reason of the discrimmation againstthem. Any backpay found to be due shall be computed inaccordance with the formula in F.W. Woolworth Company,90 NLRB 289 (1960), andIsis Plumbing & Heating Co.,138NLRB 716 (1962)."A violation of Section 8(a)(3) goes to the very heart ofthe Act." It therefore warrants that Respondent be furtherrequired to cease and desist from infringing inany othermanneruponthe rights guaranteed employees by Section 7of the Act.Pan American Exterminating Co., Inc.,206NLRB 298, fn. 1 (1973);Entwistle -Mfg.Co., 23 NLRB1058, enfd. as modified 120 F.2d 532 (C.A. 4, 1941).Upon the basis of the entire record, the findings of fact,and the conclusions of law, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER i iThe Respondent, Kranco, Inc., Houston, Texas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with loss of employmentopportunities or other reprisals in order to discourage umonactivity, membership, and support.(b) Interrogating employees concerning their unionactivity, membership, and support.(c)Discouraging membership in or activities on behalf ofany labor organization, by discharging or otherwise dis-criminating against employees in any manner with regardto their rates of pay, wages, hours of employment, hire,tenure of employment, or any term or condition of theiremployment.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of theRules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaivedfor allpurposes325purposes of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer the following-named employees immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole foranyloss of earnings they mayhave suffered by reason of the discrimination against themin the manner set forth in the section of this Decisionentitled "The Remedy":J.L.ArmstrongCliffordMelvinDanny StarnesW. L. GilmerSteven NortonSteve HundlDan MasonWilliam C. BowenScott ForbesJames HindmanKenneth Carriere(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other documentsnecessary and relevant to analyze and compute the amountof backpay due under this recommended Order.(c)Post at its Houston, Texas, facility copies of theattached noticemarked "Appendix." 12 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by the Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHERRECOMMENDEDthat the complaint bedismissed in all other respects.12 In the event the Board'sOrder is enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin the notice reading"Posted by Order oftheNational Labor Relations Board"shall read"Posted Pursuant to aJudgment of the UnitedStatesCourt of Appeals Enforcing an Order of theNational Labor Relations Board "